Porter, J.
(dissenting) : While the courts should not extend the harsh doctrine of assumed risk, I believe that, until it shall be by appropriate legislation abrogated as a defense, it is the duty of the courts to enforce -the rule upon principles which have been heretofore recognized as controlling. In this case the promise which the plaintiff claims to have relied upon was nothing more than a statement' that it was the intention of the company, as soon as the double track could be put in, to do away with the use of the switch at that place. While this would result in the removal of the dangerous conditions, it was a change which the company had long before determined upon, without reference to the plaintiff’s safety. This feature I do not regard as controlling, but the fact that plaintiff knew *729that the change was not going to be made by reason of his complaint, and also knew that the statement could not have been made for the purpose of inducing him to continue in the service — these are important. Besides, it was expressly stated that the change was to be made when the double track, was put in, and plaintiff knew just how far this had proceeded and could see what progress was being made upon it. He knew the change was not expected to be made within a day or two, or even within what might be called a reasonable time. His testimony is:
“What Mr. Hadeen said would be done was done after that. They put in a double track the summer or fall after my injury. Since then it has not been necessary to make that switch at all in there.”
I agree with the majority opinion that the important inquiry is whether the servant relied upon the promise, provided it was such a promise as he had the right to rely upon. In this case it seems absurd to say that the plaintiff had any right to rely upon the statement that a double track was to be put in and the use of the switch done away with. It was not to be done for his benefit; it was not expected to be done at all in the near future, or within what a jury would have the right to say, under the admitted facts, was a reasonable time. He remained in the dangerous employment for three weeks after the alleged promise, and, so far as the evidence shows, without anything being done which might have induced him to believe that the double track was about to be completed, or that it would be completed within a, reasonable time. Having no reason, from what was said to him by Hadeen, to expect that any change would be made in the conditions of the switch until its use would be done away with by the building of the double track, I think He assumed the risk by remaining in the service, with full knowledge, which he says he had, of the danger.
I think this verdict, almost one-fourth of which was *730set aside by the trial court as excessive, was in its entirety such as to come fairly within the rule fixed by the legislature, that a verdict “shall be vacated . . . when it appears” that it was “given under the influence of passion or prejudice.” (Civ. Code, § 305.) ,
West, J., concurs in this dissent.